DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 10 of U.S. Patent No. 10,874,947 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see chart below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/110,825
U.S. Patent 10,874,947 B2
Claim 1 (and similar claims 10 and 16). A method, comprising:
receiving over a network at a back-end server information related to a plurality of game plays of a plurality of players playing a gaming application;

defining a current game context of a game play of the gaming application by a set of parameters;




determining from the information a plurality of game contexts of a plurality of game plays of a plurality of players;


















comparing the current game context to the plurality of game contexts by determining a plurality of matching values of the plurality of game contexts based on the set of parameters, wherein each matching value relates a corresponding game context to the current game context;


matching the current game context to a set of game contexts, wherein each game context in the set has a corresponding matching value that exceeds a threshold.

Claim 1. A method, comprising:

receiving over a network at a back-end server information related to a plurality of game plays of a plurality of players playing a gaming application;

determining from the information a current game context of a game play of a player playing the gaming application, wherein the current game context is defined by a set of parameters;

determining from the information a plurality of expert game contexts of a plurality of expert game plays of a plurality of experts that have played the gaming application, the plurality of expert game plays generated from players classified as experts for the gaming application, the plurality of expert game contexts being associated with a plurality of matching values that is based on the set of parameters, each matching value relating a corresponding expert game context to the current game context of the game play of the player, the set of parameters including a weighting greater than zero for each parameter, wherein the set of parameters includes at least two parameters, wherein each weighting defines importance of a corresponding parameter in relation to other parameters in the set of parameters;

receiving an assistance query related to the game play;

comparing the current game context of the player to the plurality of expert game contexts;


assigning to the player an expert for obtaining assistance, the expert having an expert game context for an expert game play that matches the current game context of the player based on the set of parameters and associated weighting producing a matching value that exceeds a threshold; and

generating a communication session between a device of the expert and a device of the player to enable the expert to render the assistance to the player.


Claim 2. The method of claim 1,

wherein players in the plurality of players are classified as experts for the gaming application.


From claim 1 above: 

the plurality of expert game plays generated from players classified as experts for the gaming application

Claim 3. The method of claim 2, further comprising:

receiving an assistance query from a player associated with the current game context; and

assigning to the player an expert associated with an expert game context in the set of set of game contexts for obtaining assistance.


From claim 1 above:

receiving an assistance query related to the game play;

assigning to the player an expert for obtaining assistance, the expert having an expert game context for an expert game play that matches the current game context of the player based on the set of parameters

Claim 4 (and similar claims 12 and 18). The method of claim 3, further comprising:

matching the current game context to the expert game context having a highest matching value in the plurality of matching values.




Claim 3. The method of claim 2, wherein the assigning includes:

determining a highest value in the set of matched expert game contexts, the highest value corresponding to the expert game context of the expert.



Claim 5. The method of claim 3, further comprising:
broadcasting a notification requesting assistance generated in response to the assistance query to one or more devices of at least one expert; and
in a race of responses, determining that a response to the notification received from the expert has a shortest response time.



Claim 4. The method of claim 1, wherein the assigning includes:
broadcasting a notification requesting assistance generated in response to the assistance query to one or more devices of at least one expert associated with expert game contexts having matching values that exceed the threshold; and
in a race of responses, determining that a response to the notification received from the expert has a shortest response time.


Claim 6 (and similar claim 13). The method of claim 3, further comprising:
generating a communication session between a device of the expert and a device of the player to enable the expert to render the assistance to the player.


From claim 1 above:

generating a communication session between a device of the expert and a device of the player to enable the expert to render the assistance to the player.


Claim 7 (and similar claims 14 and 19). The method of claim 1,
wherein a matching value for a first game context of a first player indicates how many parameters defining the first game context match parameters in the set of parameters for the current game context.


From claim 1 above:

matches the current game context of the player based on the set of parameters

Claim 8 (and similar claims 15 and 20). The method of claim 1, further comprising:
including a weighting greater than zero for each parameter in the set of parameters,
wherein each weighting defines importance of a corresponding parameter in relation to other parameters in the set of parameters,
wherein the plurality of matching values is determined based on the set of parameters that is weighted.


From claim 1 above: 

the set of parameters including a weighting greater than zero for each parameter, wherein the set of parameters includes at least two parameters, wherein each weighting defines importance of a corresponding parameter in relation to other parameters in the set of parameters;

the plurality of expert game contexts being associated with a plurality of matching values that is based on the set of parameters,

Claim 9. The method of claim 1, wherein the set of parameters includes:
a character;
character race or type;
current quest facing the character;
next quest for the character;
location of the game play in a gaming environment;
level of the game play in the gaming environment;
assets;
loadout;
skill set of the character;
overall gaming skill of a corresponding player;
recency of playing the gaming application; and
willingness to seek help.


Claim 10. The method of claim 1, wherein the set of parameters includes:
a character;
character race or type;
current quest facing the character;
next quest for the character;
location of the game play in a gaming environment;
level of the game play in the gaming environment;
assets;
loadout;
skill set of the character;
overall gaming skill of the corresponding player or corresponding expert;
recency of playing the gaming application; and
willingness to seek help.


Claim 11. The non-transitory computer-readable medium of claim 10, further comprising:

wherein in the method players in the plurality of players are classified as experts for the gaming application,

program instructions for receiving an assistance query from a player associated with the current game context; and

program instructions for assigning to the player an expert associated with an expert game context in the set of set of game contexts for obtaining assistance.


From claim 1 above:

the plurality of expert game plays generated from players classified as experts for the gaming application


receiving an assistance query related to the game play;


assigning to the player an expert for obtaining assistance, the expert having an expert game context for an expert game play that matches the current game context of the player based on the set of parameters

Claim 17. The computer system of claim 16, the method further comprising:

wherein players in the plurality of players are classified as experts for the gaming application,

receiving an assistance query from a player associated with the current game context;

assigning to the player an expert associated with an expert game context in the set of set of game contexts for obtaining assistance; and



generating a communication session between a device of the expert and a device of the player to enable the expert to render the assistance to the player.


From claim 1 above:

the plurality of expert game plays generated from players classified as experts for the gaming application

receiving an assistance query related to the game play;

assigning to the player an expert for obtaining assistance, the expert having an expert game context for an expert game play that matches the current game context of the player based on the set of parameters

generating a communication session between a device of the expert and a device of the player to enable the expert to render the assistance to the player.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-9 are drawn to a method (process).
Claims 10-15 are drawn to a non-transitory computer readable medium (machine).
Claims 16-20 are drawn to a computer system (machine)
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a mental process and/or certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1.	A method, comprising:
receiving over a network at a back-end server information related to a plurality of game plays of a plurality of players playing a gaming application;
defining a current game context of a game play of the gaming application by a set of parameters (mental process: a person can observe a player playing a game and see how successful they are with various criteria (i.e. score, levels achieved, wins, etc.));
determining from the information a plurality of game contexts of a plurality of game plays of a plurality of players (mental process: a person can observe a leaderboard and determine the success of each player via the various criteria (i.e. score, levels achieved, wins, etc.));
comparing the current game context to the plurality of game contexts by determining a plurality of matching values of the plurality of game contexts based on the set of parameters, wherein each matching value relates a corresponding game context to the current game context (mental process: a person can compare how the player is doing versus the leaderboard (i.e. comparing the number of wins versus other players’ number of wins));
matching the current game context to a set of game contexts, wherein each game context in the set has a corresponding matching value that exceeds a threshold (mental process: a person can sort leaderboard statistics to find a comparable player according to the various criteria (i.e. if the player has 10 wins, finding another player on the leaderboard who has 10 or more wins))

Under broadest reasonable interpretation, independent claims 1, 10, and 16 cover the performance of mental processes, aside from the reference to a generic computer or computer components (e.g. a network, a back-end server, a processor, a memory).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1, 10, and 16 recite the additional elements of a network, a back-end server, a processor, and a memory. The network, back-end server, processor, and memory are recited at a high level of generality (i.e. as generic devices performing generic computer functions like processing and transmitting data) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. processing and transmitting). In other words, the claims invoke the network, back-end server, processor, and memory merely as tools to execute the abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Independent claims 1, 10, and 16 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the network, back-end server, processor, and memory are recited at a high level of generality (i.e. as generic devices performing generic functions like processing and transmitting data) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer. The additional elements of the network, back-end server, processor, and memory have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
process[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
store[ing] data is well understood, routine, and conventional [MPEP 21060.05(d)4]
display[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)5]
the combination of these additional elements is also well-known, routine, and conventional: process[ing] data, store[ing] data, display[ing] data [MPEP 2106.05(d) and MPEP 2106.07(a)6]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-9, 11-15, and 17-20 inherit the same abstract idea as claims 1, 10, and 16.
Claims 2-9, 11-15, and 17-20 recite similar additional receiving, assigning, matching, broadcasting, determining, generating, and including limitations that, under their BRI, fall within the mental process and/or certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamper et al. (US 2008/0004117 A1).
Regarding claims 1, 10, and 16, Stamper discloses a method, comprising:
receiving over a network at a back-end server information related to a plurality of game plays of a plurality of players playing a gaming application (see par. [0032]-[0033], message sent to the controlling entity (e.g. server 102));
defining a current game context of a game play of the gaming application by a set of parameters (see par. [0033]-[0039], message can include various information about gameplay including the portion of the game where assistance is required (e.g. mission/level information));
determining from the information a plurality of game contexts of a plurality of game plays of a plurality of players (see par. [0025]-[0026], In another example, the request for a call for help may be initiated by the game itself; such as a situation where a gamer has had a number of attempts to complete a portion of the game without success; also see par. [0033]-[0039], message can include various information about gameplay including the portion of the game where assistance is required (e.g. mission/level information));
comparing the current game context to the plurality of game contexts by determining a plurality of matching values of the plurality of game contexts based on the set of parameters, wherein each matching value relates a corresponding game context to the current game context (see par. [0041]-[0051], The gamers to which the message is sent may be determined according to predetermined criteria such as level attained within the game e.g. the gamer may need to have already successfully negotiated the particular section or a particular level of the game before being considered suitable to assist in response to a call for help);
matching the current game context to a set of game contexts, wherein each game context in the set has a corresponding matching value that exceeds a threshold (see par. [0041]-[0051], The gamers to which the message is sent may be determined according to predetermined criteria such as level attained within the game e.g. the gamer may need to have already successfully negotiated the particular section or a particular level of the game before being considered suitable to assist in response to a call for help).

Regarding claim 2, Stamper discloses wherein players in the plurality of players are classified as experts for the gaming application (see par. [0041]-[0051], gamers to which the message is sent may be determined according to predetermined criteria such as skill level, level attained, etc.; hence if an assisting player completed a particular level, he can be considered an expert on that level; also see par. [0059], selection of the most skilled respondents).

Regarding claim 3, Stamper discloses receiving an assistance query from a player associated with the current game context (see par. [0052], message calling for help); and
assigning to the player an expert associated with an expert game context in the set of set of game contexts for obtaining assistance (see par. [0059], Where there is a limit on the number of gaming devices which can be connected to the game in order to provide assistance, these criteria and/or other information may be used to select which of the respondents are enabled to join the game (e.g. selection of the most skilled respondents or the respondents with the best feedback etc)).

Regarding claims 4, 12, and 18, Stamper discloses matching the current game context to the expert game context having a highest matching value in the plurality of matching values (see par. [0059], Where there is a limit on the number of gaming devices which can be connected to the game in order to provide assistance, these criteria and/or other information may be used to select which of the respondents are enabled to join the game (e.g. selection of the most skilled respondents or the respondents with the best feedback etc)).

Regarding claim 5, Stamper discloses broadcasting a notification requesting assistance generated in response to the assistance query to one or more devices of at least one expert (see par. [0052], The message calling for help (sent in step 207) may be sent to other gaming devices and/or other devices such as mobile telephones (e.g. via SMS), computers (e.g. via email or instant messenger) etc.); and
in a race of responses, determining that a response to the notification received from the expert has a shortest response time (see par. [0056], the game may define that only one gamer may assist; hence, the first player to respond would be the one to assist).

Regarding claims 6 and 13, Stamper discloses generating a communication session between a device of the expert and a device of the player to enable the expert to render the assistance to the player (see par. [0055], once the offer of assistance is accepted to enable the respondent gamer to join a game).

Regarding claims 7, 14, and 19, Stamper discloses wherein a matching value for a first game context of a first player indicates how many parameters defining the first game context match parameters in the set of parameters for the current game context (see par. [0041]-[0051], gamers to which the message is sent may be determined according to predetermined criteria such as skill level, level attained, etc.; a set of parameters can merely be one matching parameter).

Regarding claims 8, 15, and 20, Stamper discloses including a weighting greater than zero for each parameter in the set of parameters, wherein each weighting defines importance of a corresponding parameter in relation to other parameters in the set of parameters, wherein the plurality of matching values is determined based on the set of parameters that is weighted (see par. [0041]-[0051], gamers to which the message is sent may be determined according to predetermined criteria such as skill level, level attained, etc.; the weighting can merely be weighting one parameter as 100% weighting and the other parameters as 0% weighting).

Regarding claim 9, Stamper discloses wherein the set of parameters includes: a character; character race or type; current quest facing the character; next quest for the character; location of the game play in a gaming environment; level of the game play in the gaming environment; assets; loadout; skill set of the character; overall gaming skill of a corresponding player; recency of playing the gaming application; and willingness to seek help (see par. [0034]-[0039] and [0042]-[0051]).

Regarding claim 11, Stamper discloses wherein in the method players in the plurality of players are classified as experts for the gaming application (see par. [0041]-[0051], gamers to which the message is sent may be determined according to predetermined criteria such as skill level, level attained, etc.; hence if an assisting player completed a particular level, he can be considered an expert on that level; also see par. [0059], selection of the most skilled respondents),
program instructions for receiving an assistance query from a player associated with the current game context (see par. [0052], message calling for help); and
program instructions for assigning to the player an expert associated with an expert game context in the set of set of game contexts for obtaining assistance (see par. [0059], Where there is a limit on the number of gaming devices which can be connected to the game in order to provide assistance, these criteria and/or other information may be used to select which of the respondents are enabled to join the game (e.g. selection of the most skilled respondents or the respondents with the best feedback etc)).

Regarding claim 17, Stamper discloses wherein players in the plurality of players are classified as experts for the gaming application (see par. [0041]-[0051], gamers to which the message is sent may be determined according to predetermined criteria such as skill level, level attained, etc.; hence if an assisting player completed a particular level, he can be considered an expert on that level; also see par. [0059], selection of the most skilled respondents),
receiving an assistance query from a player associated with the current game context (see par. [0052], message calling for help);
assigning to the player an expert associated with an expert game context in the set of set of game contexts for obtaining assistance (see par. [0059], Where there is a limit on the number of gaming devices which can be connected to the game in order to provide assistance, these criteria and/or other information may be used to select which of the respondents are enabled to join the game (e.g. selection of the most skilled respondents or the respondents with the best feedback etc)); and
generating a communication session between a device of the expert and a device of the player to enable the expert to render the assistance to the player (see par. [0055], once the offer of assistance is accepted to enable the respondent gamer to join a game).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zalewski (US 2012/0100916 A1), Van Luchene (US 8,469,821 B2), Osvald et al. (US 2013/0035164 A1), Fear (US 2015/0067745 A1), Zalewski (US 2008/0194333 A1), Van Luchene (US 2014/0357352 A1), Van Luchene (US 7,572,187 B2), Thompson et al. (US 6,663,492 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/2/2022